Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 1 of 20   PageID #: 826
                                                                                     1


       1                    IN THE UNITED STATES DISTRICT COURT

       2                         FOR THE DISTRICT OF HAWAII

       3
            Hawai`i Disability Rights          )   CV 18-00465 LEK-RLP
       4    Center, in a representative        )
            capacity on behalf of its          )
       5    constituents,                      )   Honolulu, Hawaii
                                               )   March 8, 2019
       6               Plaintiff,              )
                                               )   STATUS CONFERENCE
       7      vs.                              )
                                               )
       8    Christina Kishimoto, in her        )
            official capacity as               )
       9    Superintendent of the State        )
            of Hawai`i, Department of          )
      10    Education; and Pankaj              )
            Bhanot, in his official            )
      11    capacity as Director of the        )
            State of Hawai`i, Department       )
      12    of Human Services,                 )
                                               )
      13               Defendants.             )
                                               )
      14

      15                        TRANSCRIPT OF PROCEEDINGS
                        BEFORE THE HONORABLE LESLIE E. KOBAYASHI
      16                       UNITED STATES DISTRICT JUDGE

      17    APPEARANCES:

      18    For the Plaintiff:           MAILE OSIKA, ESQ.
                                         KRISTIN HOLLAND, ESQ.
      19                                 Dentons US LLP
                                         1001 Bishop Street 18th Floor
      20                                 Honolulu, Hawaii 96813

      21
            For the Defendants:          SKYLER CRUZ, Deputy
      22                                 RYAN M. AKAMINE, Deputy
                                         State of Hawaii
      23                                 Department of the Attorney General
                                         425 Queen Street
      24                                 Honolulu, Hawaii 96813

      25




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 2 of 20   PageID #: 827
                                                                                     2


       1    APPEARANCES:

       2
            Official Court Reporter:     Debra Read, CSR CRR RMR RDR
       3                                 United States District Court
                                         300 Ala Moana Boulevard
       4                                 Honolulu, HI 96850
                                         readit3949@gmail.com
       5

       6

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24
           Proceedings recorded by machine shorthand, transcript produced
      25   with computer-aided transcription (CAT).




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 3 of 20   PageID #: 828
                                                                                     3


       1     FRIDAY, MARCH 8, 2019                                      10:32 A.M.

       2                 THE COURTROOM MANAGER:     Civil 18- -- Civil No.

       3   18-00465 LEK-RLP, Hawaii Disability Rights Center versus

       4   Christina Kishimoto and Pankaj Bhanot.

       5           This case has been called for a status conference.

       6           Counsel, please make your appearances for the record.

       7   Please speak into a microphone.

       8                 MS. OSIKA:    Good morning, Your Honor.

       9           Maile Osika and Kristin Holland for plaintiff.

      10                 THE COURT:    All right.   Good morning to both of you.

      11                 MR. CRUZ:    Good morning, Your Honor.

      12           Skyler Cruz and Ryan Akamine for defendants.

      13                 THE COURT:    All right.   Good morning to both of you

      14   as well as.

      15         So who would like to update me?       I think you folks have

      16   been conducting discovery and it's my understanding that there

      17   may be a discovery dispute that's currently before the

      18   magistrate judge, and be helpful for me to know what the status

      19   is with regard to that.      So who would like to give me an

      20   overview?

      21                 MS. OSIKA:    Sure.   Your Honor, I'll take a stab at

      22   that and then Skyler can supplement.

      23                 THE COURT:    Okay.   Very good.

      24                 MS. OSIKA:    So we held depositions as the Court

      25   ordered at the last status conference.        Those were about two




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 4 of 20   PageID #: 829
                                                                                     4


       1   weeks ago.    And -- and both parties have the transcripts.

       2           We also had a Rule 16 scheduling conference with Judge

       3   Puglisi and a trial date has been set.

       4           And currently, yes, there is a pending discovery dispute

       5   regarding certain documents on a privilege log listed by

       6   Defendant Department of Human Services, and it's with regard to

       7   a specific privilege claim, and that those briefs were

       8   submitted by letter briefing on Friday.

       9                THE COURT:    Okay.   And is that discovery something

      10   that the plaintiffs believe they need before any hearing is

      11   held on --

      12                MS. OSIKA:    No, this is general discovery.

      13   These -- this -- these documents were produced in response to

      14   regular discovery document requests.

      15                THE COURT:    Okay.

      16                MR. CRUZ:    I believe counsel's representation is

      17   accurate.    The magistrate judge has not given any indication at

      18   this time as to when he intends to rule on that dispute or

      19   whether he intends to hold a conference to further discuss it

      20   before going.    So we're waiting to hear from the magistrate on

      21   that.    But as counsel represented, it shouldn't have -- that

      22   discovery dispute and the disputed discovery shouldn't have any

      23   impact on the Court's ability to proceed on the preliminary

      24   injunction hearing motion.

      25                THE COURT:    Okay.   So with regard to the preliminary




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 5 of 20   PageID #: 830
                                                                                     5


       1   injunction hearing, I am -- I'd like to hear from you folks as

       2   to whether we even should go forward with it, what's the

       3   necessity to do so.       You know, a lot of time has passed since

       4   the motion was originally filed.       You have a trial date now.

       5   I'm sort of not seeing why we need to go forward with the

       6   preliminary injunction motion.

       7                 MR. CRUZ:    If I may, Your Honor, to answer your

       8   question?    I would agree with Your Honor, so much time has

       9   passed.     I think at this point it's pretty clear there's no

      10   imminent harm, no benefit to having the Court rule on a

      11   preliminary basis at this point.

      12           I think it would be much better for the parties to fully

      13   engage in discovery and put this matter before the Court with a

      14   complete, you know, discovery record so that the Court can make

      15   a more informed ruling as to these issues.

      16           As Your Honor points out, a lot of time has already

      17   passed.     The original hearing date was January 8th of this

      18   year.     We're already in -- I believe today is March 8th?        And

      19   given -- depending on the Court's availability, but given what

      20   the parties would have to do to submit declarations and

      21   exhibits in order for a preliminary injunction hearing would, I

      22   would imagine, put our hearing at least two to four weeks from

      23   now.    And again, at that point we're looking at early April.

      24           So it's our position that the Court should vacate the

      25   hearing date in its entirety and the parties should proceed in




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 6 of 20   PageID #: 831
                                                                                      6


       1   discovery and put this matter before the Court after the

       2   parties have had an opportunity to complete discovery.

       3                THE COURT:    All right.

       4                MS. OSIKA:    Well, we entirely disagree with that

       5   position.    As stated in our original brief, their -- the

       6   current policies of both the departments are resulting in

       7   imminent harm and ongoing harm to these students.

       8         I mean, there have been -- and based on the depositions we

       9   took, it seems there have been some changes of the department

      10   with regard to guidance or policies and what's going on on the

      11   ground, but we're still getting reports from all of the parents

      12   who submitted testimony that their kids are not getting the

      13   services.

      14         And I don't think there's any reason why we should wait an

      15   entire year while these kids are not getting the services that

      16   they need, which includes medically-necessary services that

      17   they're just flatly not receiving during the school day for --

      18   you know, for a whole 'nother year.

      19                THE COURT:    Okay.   I don't see the imminent harm.

      20   We've been two months.      You folks are doing discovery.       I

      21   assume the discovery's going to have to update the motion.            So

      22   I'm going to dismiss the motion for preliminary injunction

      23   without prejudice to refiling.

      24         If you can demonstrate imminent harm and if you can

      25   supplement your filing with the discovery that you've done, I'm




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 7 of 20   PageID #: 832
                                                                                     7


       1   certainly willing to take a look at it.        But at this point, you

       2   know, I haven't heard anything other than the claim of imminent

       3   harm, but my understanding of what that specifically is I'm at

       4   a loss to articulate from what's been submitted.

       5           So -- so I'm dismissing the motion without prejudice and

       6   subject to refiling, you know, if you do have, you know, an

       7   evidentiary basis to which to support an argument of imminent

       8   harm, then I'll take it up at that point and schedule the

       9   hearing accordingly.

      10           But what you folks proposed in your letter brief really is

      11   a trial on the ultimate issues, and, you know, a preliminary

      12   injunction hearing shouldn't be taking, you know, days and

      13   days.    I mean, this is basically a bench trial what you guys

      14   proposed in your letter brief.

      15           I think -- or I hope that with the discovery that you've

      16   done, if you do want to proceed by motion for preliminary

      17   injunction, then a concentrated, specific course of evidence

      18   and points that you want to make with regard to the preliminary

      19   injunction I think is your better approach.         Otherwise, we can

      20   hold a trial on -- on the issues and have it all, you know,

      21   brought forth and presented by both sides, and then the court

      22   can make a decision.

      23           For the preliminary injunction, I see it as a specific

      24   relief because of imminent harm that you want the court to

      25   either, you know, force the state to do something or stop doing




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 8 of 20   PageID #: 833
                                                                                      8


       1   something, and then we'll take up the other issues, what their

       2   legal obligations are under the law as to these students, at

       3   the trial.

       4           But it seems to me in what you folks are proposing in the

       5   letter briefs for the hearing on the motion for preliminary

       6   injunction, it's really the trial is the whole thing.            I mean,

       7   there's so many, you know, witnesses and so forth and sort of

       8   general categories for it, so I think that's more appropriate

       9   for a trial.

      10           Now, given that, you guys know the case much better than I

      11   do.     I only know what you folks have submitted.        You're going

      12   through the discovery and the documents and so forth.            But

      13   that's my impression from what you folks have submitted to the

      14   court.

      15           Okay.    Any questions or clarifications that you folks want

      16   from the court?

      17                   MS. HOLLAND:    Your Honor, this is Kristin Holland

      18   for the plaintiff.      If I could just add, so you're not denying

      19   the motion for preliminary injunction, correct?

      20                   THE COURT:     Right.   I'm saying that it's not

      21   appropriate at this time.         I am denying it, but without

      22   prejudice to you folks filing, if you choose to do so -- filing

      23   a motion for preliminary injunction.

      24           I'm not making a finding that you can't ever show imminent

      25   harm.    I'm saying at this point I don't see that there's enough




                                 UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 9 of 20   PageID #: 834
                                                                                     9


       1   of a allegation and support that I should go forward and hold a

       2   hearing on the whole thing and have it fully briefed and so

       3   forth.

       4           So I am denying it, but I'm denying it without prejudice

       5   to you folks filing a motion that at least supports that,

       6   because in the submissions that you have to me, like I asked

       7   you for the letter briefs and you set forth what you need, it

       8   seems to me that you want to try the whole case, all of the

       9   issues, as opposed to this issue, really.

      10           I mean, the threshold issue for preliminary injunction is

      11   you got to show imminent harm, and just if they're not getting

      12   services, that's not necessarily imminent harm because then

      13   they can get a monetary judgment against the state, saying, you

      14   know, Now you need to have 40 hours of therapy sessions, or,

      15   Now this child needs to go to a specialized school, private

      16   school that state needs to pay for.        So there is a remedy for

      17   them to do that.

      18           But imminent harm is, you know, if the kid doesn't have

      19   oxygen, then he's going to die, or if the tree gets cut down,

      20   it's a hundred-year-old tree, we can't ever replace the

      21   hundred-year-old tree.      It's not enough to say, Well, the

      22   hundred-year-old tree's worth a thousand bucks, so here's a

      23   thousand bucks; you're fully compensated.        It can't be

      24   compensated by money, right?      So that's the whole idea behind

      25   that.




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 10 of 20   PageID #:
                                    835
                                                                                  10


      1         So I just see generally that you folks in submitting all

      2   of these witnesses and things, you kind of want to try the

      3   entire allegations that you have made in your complaint as

      4   opposed to specifically as to what you want the preliminary

      5   injunction for.

      6               MS. HOLLAND:    We are not seeking damages in this

      7   case, so we're only seeking injunctive relief on behalf of the

      8   HDRC, and the preliminary injunction, my understanding, is of

      9   course we need to demonstrate irreparable harm, but the

     10   testimony that's provided at the preliminary injunction hearing

     11   can actually be used at the trial and can streamline the trial.

     12         And the irreparable harm is that the students who are

     13   affected by the policies that are violations of their civil

     14   rights are currently faced with either going to public school

     15   and not receiving medically-necessary ABA services, or not

     16   going to public school and foregoing that right.

     17         So I am -- I am -- and if you are denying -- if the Court

     18   is denying the motion, I -- without -- without actually even a

     19   hearing -- we haven't had a hearing where we have been able to

     20   present, even in terms of argument, the motion.         So there's the

     21   hearing -- the evidentiary hearing where witnesses would come

     22   and testify.

     23         I'm wondering if the Court would be open to having a

     24   hearing where we come prepared to argue the motion and perhaps

     25   we can streamline our witnesses for an evidentiary hearing, if




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 11 of 20   PageID #:
                                    836
                                                                                  11


      1   that is necessary.

      2         But it -- I want -- I just want to clarify whether the

      3   Court has denied the motion on its merits without prejudice or

      4   something else, just so we can make sure that we are -- if we

      5   refile it, we know exactly how to address that, and if we take

      6   other courses, we know exactly which ones are on the table.

      7                 THE COURT:   Okay.   First of all, just because you

      8   haven't asked for damages doesn't mean that you've shown

      9   irreparable harm.

     10         Second of all, you folks are the ones who wanted to do

     11   discovery before you wanted to proceed with the motion.           So if

     12   you want to do discovery first before you proceed with the

     13   motion, you can't show me irreparable harm 'cause you waited

     14   two months.    How irreparable can it be if you wait two months?

     15         Third of all, you folks submit these letter briefs for me

     16   and you have very vague generalized categories for tons of

     17   witnesses, not all which are addressing irreparable harm.

     18   You're talking about policy.       You folks -- you know, obviously

     19   you're going to have, you know, parents talk about, you know,

     20   the harm to their children, so that's fine with regard to it.

     21   But you have, for instance -- let's see -- you have Amanda

     22   Kelly who is a licensed behavioral analyst and private applied

     23   behavioral analysis provider in Hawaii anticipated to testify

     24   without limitation on the effectiveness of ABA for students

     25   with autism.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 12 of 20   PageID #:
                                    837
                                                                                  12


      1           I'm not here to show that -- you know, that there are

      2   certain services that aren't being provided to them.          I have to

      3   know what's the irreparable harm if they don't get these

      4   services?    Whether or not they're being offered or not is going

      5   to be a fact, right?     And whether or not they've been requested

      6   or denied is a fact.     So you have to show the irreparable harm

      7   with regard to each of the students who have not received those

      8   services.

      9           So, you know, you put, "Efforts to address and resolve

     10   these issues to advocacy and legislative process."          How does

     11   that show irreparable harm that they made efforts to lobby and

     12   have all of these included?      I mean, I don't want to sit here

     13   and listen to it for four hours about what ABA is and how she's

     14   gone to the legislature and lobbied and everything.          I fail to

     15   see what the point is with regard to irreparable harm.

     16           So if these kids are in public school and their parents

     17   say, "They're in public school.       They've had, you know, a

     18   education plan.    They're recognized to have these certain types

     19   of conditions and needs.      We've advocated for these -- this

     20   course of treatment and services; it's been denied," okay,

     21   that's a fact.    That's fine.    And then what's the irreparable

     22   harm because they didn't get it?       What if they get it next

     23   year?    What's the difference between them not getting it in

     24   January of 2019 versus January of 2020?        I mean, that goes to

     25   the irreparable harm.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 13 of 20   PageID #:
                                    838
                                                                                  13


      1           I don't want to hear six hours of lobbying efforts to get

      2   this type of behavioral.      That's the trial, right?      That's the

      3   trial with regard to that, that DOE is -- is ignoring

      4   scientifically-acceptable educational processes and treatments.

      5   Okay.    I get that.   That's the trial level.

      6           But the preliminary injunction is very narrow.        It has to

      7   do with irreparable harm, imminent irreparable harm, right?

      8   Irreparable harm, yes, it can't be ameliorated by money

      9   damages, so you have to show that.       But you actually have to

     10   show an imminency, like, you know, why -- if we wait in that

     11   year or two and have the trial on it, you know, what's the

     12   imminent harm that we're going to do that these -- these

     13   students if they don't get it in 30 days?

     14           So what makes me wonder is it's been two months since you

     15   guys filed that, right?      And, you know, you guys are the ones

     16   when we brought in the status conference, What do you want to

     17   do?     How do you want to have these hearings?     We want to do

     18   discovery first.    So how imminent can it be is my issue.

     19           So if you want to refile, I'm happy to hear a basis, but

     20   you have to, you know, show at least, you know, some basis that

     21   it's imminent as opposed to everything that you've alleged in

     22   your complaint.    That's where I'm coming from.

     23                 MS. HOLLAND:   Ms. Kelly would testify about the

     24   irreparable harm that's associated with delaying for a year or

     25   another month, frankly --




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 14 of 20   PageID #:
                                    839
                                                                                  14


      1               THE COURT:     Okay.    Where is that in your letter?

      2   Show me where it is.

      3               MS. HOLLAND:    I don't think that's in a letter.

      4               THE COURT:     Yeah.    So that's what I mean.    That's

      5   why I asked you guys to submit the letter so I have an idea not

      6   only how long it's going to be, but this tells me what you want

      7   to do at trial, which is fine, we can do a trial.

      8         My issue with you folks is why do we need a preliminary

      9   injunction hearing?

     10               MS. HOLLAND:    I would just refer to our briefing on

     11   that, but I understand what you're saying, Your Honor, that the

     12   letter indicates a lot of witnesses on a broad range of topics.

     13   We could streamline the list of witnesses, but what I'm hearing

     14   from the Court is you don't see irreparable harm based on our

     15   briefing as well.

     16               THE COURT:     Correct, imminent irreparable harm.

     17               MS. HOLLAND:    Okay.    We did not file a TRO, a

     18   temporary restraining order, at the outset because we didn't

     19   want this to be, you know, on that timeline, and because there

     20   had been efforts that we described in our papers about attempts

     21   to influence the DOE policy through other means besides this

     22   court action that had taken a while and taken a couple years,

     23   frankly.   So -- so we sought a preliminary injunction to get

     24   the policy changed pending a trial, and we agreed to a trial

     25   date assuming that the preliminary injunction would be heard




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 15 of 20   PageID #:
                                    840
                                                                                  15


      1   earlier.

      2         So we may need to seek to advance the trial, frankly,

      3   because it is irreparable harm to the students who are in key

      4   development windows, and this is in our papers.         There's an age

      5   range at which this therapy is most effective.         To wait another

      6   entire year to have redress at -- in the court.         And the

      7   reason -- I'm sorry about the microphone -- the reason

      8   Ms. Kelly and others, Lou Erteschik of the HDRC organization,

      9   testified about legislative efforts was because we wanted to

     10   show the Court that this was a case of almost last resort for

     11   the people affected and that all the other avenues had been

     12   attempted and tried and failed.

     13         And so the parents, all of the parents who are not parties

     14   and their children who are affected by this, we added those,

     15   and that adds to our number of witnesses so that we could help

     16   the Court see real-life examples of the irreparable harm to

     17   families and to their student caused by these policies.

     18         And so that's -- that's why it looks like it's a lot and

     19   it looks like it's the whole trial.       But I -- under the rules,

     20   the testimony at the PI hearing would not need to be repeated

     21   at trial, and it is urgent to the families to get the relief

     22   they can receive.

     23         So -- but I do -- I do hear what the Court is saying and I

     24   understand our letter brief did not repeat -- it did not repeat

     25   everything that was in the papers.       The papers were filed a




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 16 of 20   PageID #:
                                    841
                                                                                   16


      1   while ago.

      2           I don't think there would need to be additional briefing

      3   before the hearing.     The only thing that -- and we only sought

      4   limited discovery.     We sought 90-minute depositions of the

      5   person with the -- with knowledge on certain key topics just to

      6   isolate What is your current policy?       And we did that -- that's

      7   really it.    Then we served some discovery requests, some

      8   document requests that we know based on our own experience we

      9   should serve early because they often take a long time just

     10   when you're working with state agencies to gather documents.

     11   But we don't need those before the PI hearing.         We don't need

     12   the discovery dispute resolved before the hearing.

     13           And the depositions that we took were taken very close to

     14   the first date of availability for the witnesses.           We delayed

     15   them by one week because of some scheduling issues on our side

     16   or anticipating it was two weeks, but we took them in a

     17   targeted way as soon as we could or very closely to as soon as

     18   we could, anticipating that there would be this hearing.

     19           So, but, you know, I wanted to make that point for the

     20   record.    I understand and appreciate the Court's position as

     21   well.

     22                THE COURT:   Right.   So maybe you misunderstood what

     23   I meant by the letter briefs, though.       So the letter briefs

     24   were to supplement your motion, to basically pinpoint like how

     25   were you -- what did you want to prove at the hearing.          And




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 17 of 20   PageID #:
                                    842
                                                                                  17


      1   what I got back was what you basically want to prove for your

      2   trial.    So I don't see that there's a need for a preliminary

      3   hearing -- preliminary injunction hearing, you know.

      4           And I understand what you're saying strategically what you

      5   wanted to do with regard to that, but, you know, two months

      6   have gone by, you know.     So if there's this irreparable harm

      7   that you need an injunction -- and I understand the difference

      8   between a TRO and a preliminary injunction.

      9           So like I said, if you want to take that information that

     10   you've gotten in discovery and you want to file a motion for

     11   preliminary injunction, that's fine; go ahead, you know.           Or if

     12   you want to move up the trial date, be my guest with regard to

     13   that.    I'm happy to entertain that as well.

     14           But, you know, if -- so if you filed it, you know -- you

     15   know, by next month, then we probably can have a preliminary

     16   injunction hearing, you know, this summer.        So, you know, I

     17   leave that up to you folks what you want to accomplish.

     18           But my concern is in the letter briefs I think it was

     19   really apparent that you folks, you know, sort of saw this as

     20   the whole trial.    In other words, it was this huge

     21   scope -- it's not only the number of witnesses.         And like I

     22   said, I understand why the parents would be involved 'cause

     23   they're going to talk about their children, you know, their

     24   experiences, you know, with the education plan and all of that

     25   stuff and how it affects their kids or what services were




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 18 of 20   PageID #:
                                    843
                                                                                   18


      1   denied and how it affects their kids.         So I totally understand

      2   that part of it.

      3           But everybody else that you put on it, you know, and the

      4   legislative process and all of that stuff, that doesn't go to

      5   the preliminary injunction, that goes to the trial with regard

      6   to the issues you folks have raised.          So if that's the case

      7   then, you know, I don't think that you need a hearing for a

      8   preliminary injunction and you haven't sort of demonstrated

      9   that.

     10           I specifically asked you folks to give me a letter brief

     11   with regard to the hearing, what you intended to prove, and

     12   what I got back was basically you wanted to prove your

     13   complaint.      So do that at trial.    That's fine, you know.     But

     14   I'm not going to give you that much of my time in this court

     15   for you to basically try your case rather than try this limited

     16   issue with regard to the preliminary injunction unless you guys

     17   are going to be focussed with regard to that, quite frankly.

     18           Okay.    Any other clarifications?

     19                   MR. CRUZ:    Your Honor, as I understand your ruling

     20   today, you're denying the motion for preliminary injunction

     21   without prejudice to them filing.

     22                   THE COURT:    Yes, correct.

     23                   MR. CRUZ:    As an ancillary matter to that, we had

     24   discussed with plaintiffs' counsel a possibility of an early

     25   settlement conference after the Court ruled on the preliminary




                                UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 19 of 20   PageID #:
                                    844
                                                                                  19


      1   injunction hearing.     Since that at this time is not going to be

      2   happening, in terms of following up on that early settlement

      3   conference, would you suggest that we do that with Your Honor

      4   or with the magistrate judge?

      5               THE COURT:    Early settlement conference?       Because

      6   I'm going to be making the decision on this, it's not

      7   appropriate for me to hold the settlement conference, so you

      8   would do that with Judge Puglisi.

      9               MR. CRUZ:    Okay.    Thank you, Your Honor.

     10               THE COURT:    Yeah.    Okay?   Any other questions?

     11         All right.    Thank you very much.     We're adjourned.

     12               MS. OSIKA:    Thank you, Your Honor.

     13               (Proceedings concluded at 10:55 A.M.)

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00465-LEK-WRP Document 50 Filed 03/16/19 Page 20 of 20   PageID #:
                                    845


      1                       COURT REPORTER'S CERTIFICATE

      2

      3                   I, DEBRA READ, Official Court Reporter, United

      4   States District Court, District of Hawaii, do hereby certify

      5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

      6   true, and correct transcript of the stenographically reported

      7   proceedings held in the above-entitled matter and that the

      8   transcript page format is in conformance with the regulations

      9   of the Judicial Conference of the United States.

     10
                          DATED at Honolulu, Hawaii, March 16, 2019.
     11

     12

     13                             /s/ Debra Read

     14                             DEBRA READ, CSR CRR RMR RDR

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                              UNITED STATES DISTRICT COURT
